517 F.2d 1404
11 Empl. Prac. Dec. P 10,691
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eunice W. Fisher, Plaintiff-Appellantv.Peter J. Brennan et al., Defendants-Appellees.
No. 75-1214.
United States Court of Appeals, Sixth Circuit.
July 16, 1975.

Before CELEBREZZE, MILLER and ENGEL, Circuit Judges.

PER CURIAM

1
Eunice W. Fisher, an employee in the Bureau of Apprenticeship and Training (BAT) of the United States Department of Labor, filed this action in the district court under 42 U.S.C. Sec. 2000e-16 after the United States Civil Service Commission Board of Appeals and Review determined that while there had been discrimination on account of sex generally in the Bureau respecting certain personnel practices, that plaintiff had not been a victim of it when her application for consideration as an Apprenticeship and Training Representative (ATR) was rejected.


2
It appearing that the finding that plaintiff was not discriminated against on account of her sex is supported by substantial evidence and that no error intervened in the proceedings,


3
It Is Ordered that the judgment of the district court be and it is hereby affirmed.